In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 12‐3235, ‐3241, ‐3281, ‐3292, 13‐1052, ‐1055–56, ‐1060,  
  ‐1433, ‐1435, 1449–50 
 
BCS SERVICES, INC., and PHOENIX BOND & INDEMNITY CO., 
                                                 Plaintiffs‐Appellees, 
                                                                       
                                  v. 
 
BG INVESTMENTS, INC., et al.,  
                                             Defendants‐Appellants. 
                      ____________________ 

        Appeals from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
       Nos. 05 C 4095, 07 C 1367 — Matthew F. Kennelly, Judge. 
                      ____________________ 

    SUBMITTED JUNE 28, 2013 — DECIDED AUGUST 23, 2013 
                 ____________________ 

   Before BAUER, POSNER, and MANION, Circuit Judges. 
   POSNER, Circuit Judge. These consolidated appeals are se‐
quels  to  our  decision  in  BCS  Services,  Inc.  v.  Heartwood  88, 
LLC, 637 F.3d 750 (7th Cir. 2011), which reversed judgments 
dismissing  two  suits  which  for  simplicity  we  treated  and 
will continue to treat as one. The plaintiffs, BCS Services, Inc. 
2                                                Nos. 12‐3235, et al. 


and Phoenix Bond & Indemnity Co., seek damages for mail 
fraud  under  the  Racketeer  Influenced  and  Corrupt  Organi‐
zations Act (RICO), 18 U.S.C. §§ 1961 et seq., and for interfer‐
ence  with  a  prospective  business  advantage  under  Illinois 
tort law. The ground of dismissal that we rejected when last 
the case was before us was that the plaintiffs could not prove 
that  the  defendants’  alleged  wrongdoing,  even  if  it  was 
proved, was a “proximate cause” of their alleged losses. 637 
F.3d at 756. 
    When  an  owner  of  property  in  Cook  County,  Illinois, 
fails to pay his property tax on time, the amount of tax past 
due becomes a lien on the property. The County sells its tax 
liens  at  auctions.  The  bids  at  the  auctions are  stated  as  per‐
centages of the taxes past due. The percentage that a bidder 
bids,  multiplied  by  the  amount  of  past‐due  taxes  (plus  any 
interest  due  on  them),  is  the  “penalty”  that  the  bidder  de‐
mands from the owner to clear the lien. The winning bidder 
is the bidder who bids (that is, is willing to accept) the low‐
est penalty—often zero percent of the tax due, meaning that 
the bidder is offering to pay the County the entire past‐due 
taxes and receive in exchange the lien. 
    The taxpayer has two to three years in which to erase the 
lien  by  paying  the  winner  of  the  auction  (and  hence  new 
owner  of  the  lien)  the  past‐due  taxes  that  the  winner  had 
paid  the  County,  plus  the  penalty  (if  any).  If  the  taxpayer 
fails to redeem by paying what he owes, the purchaser of the 
lien can obtain a  tax  deed to the property and thus  become 
the property’s owner. In deciding which tax liens being auc‐
tioned to bid for and how much to bid (whether a zero per‐
cent  penalty,  or  a  5  percent  penalty,  or  any  other  percent), 
the  would‐be  tax  lienor  is  looking  for  properties  whose 
owners are unlikely to redeem them by paying the past‐due 
Nos. 12‐3235, et al.                                                  3 


taxes  during  the  redemption  period  and  which  are  worth 
more than the past‐due taxes on them. 
    The  auctions  are  conducted  in  rapid‐fire  fashion  in  a 
room  in  which  the  bidders  bid  by  raising  a  card  with  their 
bidder ID  number and shouting out the  penalty  percentage 
that they are bidding. Almost 85 percent of the winning bids 
are  at  the  zero‐percent  penalty  level;  that  is,  most  bids  are 
identical zero‐percent bids. How is the auctioneer to pick the 
winner  in  such  a  case?  Because  the  bids  are  identical,  the 
auctioneer  tries  to  award  the  lien  to  the  bidder  who  raised 
his hand first. But if many bidders raise their hands as soon 
as the bidding begins, the auctioneer may find it impossible 
to determine who raised his hand first, in which event he’ll 
probably pick one of the zero‐percent bidders at random. 
    The  County’s  rules  permit  only  one  agent  of  a  potential 
buyer,  or  of  a  group  of  cooperating  buyers  (“related  enti‐
ties”), to bid. Otherwise a potential buyer could increase the 
likelihood  of  winning  by  packing  the  room.  He  would  be 
likely  to  have  some  fast  hands  and  some  ringside  seats,  as 
well as having an advantage just by virtue of the number of 
his  hands,  when  the  auctioneer  threw  up  his  hands  and 
awarded liens randomly among the zero‐percent bidders, or 
tried  to  rotate  them  among  the  bidders  in  the  interest  of 
“fairness.”  If  a  company’s  violation  of  the  prohibition 
against bidding by multiple bidders was concealed and thus 
operated  as  a  fraud  on  the  one‐armed  bidders  (that  is,  the 
bidders who complied with the single‐bidder rule), the com‐
pany would have engaged in a pattern of mail fraud in vio‐
lation  of  RICO  because  the  County  uses  the  mails  to  notify 
property owners that the County has sold its tax liens on the 
property  and  that  unless  the  past‐due  taxes  are  paid  the 
property will be forfeited to the lienor. 
4                                                Nos. 12‐3235, et al. 


    The case is a little more complicated than we’ve let on so 
far because several groups each composed of entities related 
to each other are accused of the fraud. Only two groups re‐
main  in  the  case,  however,  Sass  and  Gray,  the  others  (or 
their  principals)  having  settled  with  the  plaintiffs.  Each 
group  should  have  had  only  one  arm  to  bid  with  at  each 
auction  session;  instead  each  had  as  many  arms  as  it  had 
members. Each group had (offstage) a kingpin who financed 
the  group’s  bidding  activity.  When  a  member  of  the  group 
won a lien, the kingpin would buy it from him. 
     On remand from our decision reversing the district court, 
the case was tried to a jury that at the end of a four‐week tri‐
al  found  in  favor  of  the  plaintiffs  and  awarded  damages 
against the two remaining groups totaling, after various ad‐
justments, some $7 million, to which the judge added some 
$13 million in plaintiffs attorneys’ fees and related expenses. 
   The defendants make a number of arguments for revers‐
ing (not all of which merit discussion). 
      They  argue  that  the  plaintiffs  were  not  victims  of  mail 
fraud because they had no property interest in the tax liens 
that  they  were  prevented  by  the  fraud  from  buying.  The 
premise  is  true  but  irrelevant.  “Any  person  injured  in  his 
business or property by reason of a violation of section 1962 
of  this  chapter  may  sue  therefor  in  any  appropriate  United 
States district court and shall recover threefold the damages 
he  sustains  … .”  18  U.S.C.  §  1964(c)  (emphasis  added);  see 
also  Maiz  v.  Virani,  253  F.3d  641,  662–64  (11th  Cir.  2001); 
Terminate  Control  Corp.  v.  Horowitz,  28  F.3d  1335,  1343  (2d 
Cir.  1994).  The  plaintiffs  were  deprived  of  the  profit  they 
would  have  made  had  the  fraud  not  prevented  them  from 
Nos. 12‐3235, et al.                                                    5 


being  awarded  as  many  tax  liens  as  they  would  have  been 
awarded otherwise. 
    It is true that the criminal act on which the RICO claim is 
based—mail  fraud—requires  that  the  defendants  have  ob‐
tained “money or property” by fraud. 18 U.S.C. § 1341. But 
tax liens, which is what the defendants obtained, are proper‐
ty. United States v. Security Industrial Bank, 459 U.S. 70, 76–77 
(1982); In re Tarnow, 749 F.2d 464, 466 (7th Cir. 1984). In this 
case  they  are  property  of  Cook  County.  The  property  to 
which section 1341 refers need not be the plaintiffs’, provid‐
ed they are directly injured by the defendants’ unlawful ac‐
quisition of the property. See Phoenix Bond & Indemnity Co. v. 
Bridge,  477  F.3d  928,  932  (7th  Cir.  2007),  affirmed,  553  U.S. 
639 (2008); Commercial Cleaning Services, L.L.C. v. Colin Service 
Systems, Inc., 271 F.3d 374, 378, 382–83 (2d Cir. 2001); Mid At‐
lantic Telecom, Inc. v. Long Distance Services, Inc., 18 F.3d 260, 
260,  263  (4th  Cir.  1994).  As  they  were:  the  defendants  took 
from  the  City  property  that,  had  they  not  taken  it,  would 
have been obtained by the plaintiffs at the same time in the 
same place—the auction room. 
    The judge was correct to deny the defendants’ request to 
instruct  the  jury  that  it  could  not  find  for  the  plaintiffs  “if 
there  has  been  only  a  deprivation  of  intangible  rights  to  a 
fair opportunity to obtain money or property.” The instruc‐
tion  was  irrelevant.  The  plaintiffs  were  not  complaining 
about  a  deprivation  of  intangible  rights,  such  as  a  right  to 
honest  service  by  an  agent;  they  were  complaining  about  a 
fraud that caused them a money loss. 
    The County’s rule against bids by multiple agents of the 
same principal (the “single bidder” rule) defines “principal” 
as  the  “tax‐buying  entity,”  a  term  the  defendants  argue 
6                                                 Nos. 12‐3235, et al. 


should  be  limited  to  bidders  at  the  tax‐lien  sale,  as  distinct 
from some distant puppet master. There’s no basis for such a 
narrow definition, which would deprive the rule of any bite. 
There  was  additional  evidence  that  the  defendants’  elabo‐
rately concealed multiple‐agent bidding scheme was contra‐
ry to the County’s policy and that the defendants knew this. 
    They argue that had the County  known of their fraud it 
might  nevertheless  have  done  nothing  about  it,  in  which 
event  the  fraud  would  not  have  made  the  plaintiffs  worse 
off. Cf. United States v. Fenzl, 670 F.3d 778, 781 (7th Cir. 2012). 
But  a  County  official  testified  that  the  County  would  have 
barred  bidders  found  in  violation  of  the  single‐bidder  rule. 
There  was also  evidence  that  the  defendants  were  aware  of 
this possibility and that it was a motive for their attempt to 
conceal the fraud. 
     And  suppose  the  County  would  not  have  enforced  the 
rule,  and  knowing  this  the  defendants  had  not  concealed 
their violation of it. The plaintiffs would have raised a storm, 
brought pressure to bear on the County (and what could the 
County have said in defense of its refusal to enforce its rule? 
It  is  a  perfectly  sensible  rule),  and  might  have  sued  to  en‐
force the rule on the ground that they were its intended ben‐
eficiaries and had been harmed by its violation. 
     The  defendants  object  to  the  judge’s  refusing  to  instruct 
the  jury  that  “statements  made  when  there  is  a  good  faith 
disagreement  about  the  applicable  governing  law  or  when 
the  law  is  unclear  are  not  false.”  That’s  preposterous.  A 
statement can be false even though the person making it has 
a good‐faith belief, even a perfectly reasonable belief, that it 
is  true.  Good  faith  does  negate  intent  to  defraud,  United 
States v. Dunn, 961 F.2d 648, 650 (7th Cir. 1992); South Atlan‐
Nos. 12‐3235, et al.                                                  7 


tic Limited Partnership of Tennessee, L.P. v. Riese, 284 F.3d 518, 
530–32 (4th Cir. 2002)—but the judge correctly so instructed 
the jury.  
     The  defendants  complain  about  an  adjustment  that  the 
plaintiffs’  damages  expert  made  concerning  the  number  of 
tax liens on which the plaintiffs bid in competition with the 
defendants. He made the adjustment after seeing a video of 
part of the 2007 auction, one of the auctions embraced by the 
suit. The video revealed that the plaintiffs had not bid on all 
the tax liens that their records stated they intended to bid on. 
The  expert  revised  his  report  to  reduce  his  estimate  of  the 
plaintiffs’  bids  at  all  the  auctions  in  the  period  covered  by 
the suit by the same percentage that the video required him 
to reduce his estimate of the number of bids by each plaintiff 
at  the 2007  auction.  The percentage reduction was  19.3 per‐
cent for BCS and 22.3 percent for Phoenix. 
    The defendants argue that the district judge should have 
subjected  this  adjustment  to  a  Daubert  examination  to  de‐
termine  whether  the  expert  should  have  been  permitted  to 
offer  his  revised  estimate  at  the  trial.  But  that  would  have 
been a waste of time, because it is clear that the adjustment 
that the expert made on the basis of the video was reasona‐
ble. What choice had he? Not knowing that they were being 
defrauded, the plaintiffs had no reason to think they needed 
to make and retain good records of their unsuccessful bids—
for  of  what  use  would  such  records  have  been  had  there 
been no fraud and thus no lawsuit? 
   So  this  is  a  case  in  which  defendants’  misconduct  pre‐
vented  the  plaintiffs  from  calculating  damages  accurately—
and in such cases damages can be estimated by methods that 
would  be  deemed  impermissibly  speculative  in  other  con‐
8                                                  Nos. 12‐3235, et al. 


texts.  E.g.,  J.  Truett  Payne  Co.  v.  Chrysler  Motors  Corp.,  451 
U.S.  557,  566–67  (1981);  Story  Parchment  Co.  v.  Paterson 
Parchment  Paper  Co.,  282  U.S.  555,  562–66  (1931);  Haslund  v. 
Simon  Property  Group,  Inc.,  378  F.3d  653,  658  (7th  Cir.  2004). 
“Once  the  plaintiff  proves  injury,  broad  latitude  is  allowed 
in  quantifying  damages,  especially  when  the  defendant’s 
own conduct impedes quantification.” Id. Even “speculation 
has  its  place  in  estimating  damages,  and  doubts  should  be 
resolved  against  the  wrongdoer.”  Mid‐America  Tablewares, 
Inc.  v.  Mogi  Trading  Co.,  100  F.3d  1353,  1365  (7th  Cir.  1996), 
quoting Olympia Equipment Leasing Co. v. Western Union Tele‐
graph  Co.,  797  F.2d  370,  383  (7th  Cir.  1986).  Otherwise  “the 
more  grievous  the  wrong  done,  the  less  likelihood  there 
would be of a recovery.” Bigelow v. RKO Radio Pictures, Inc., 
327 U.S. 251, 265 (1946). The unavoidable element of specula‐
tion in the adjustment of damages on the basis of the video 
was within permissible bounds. 
     The  defendants  also  object  that  the  expert’s  method  of 
calculating  damages  exaggerated  each  defendant’s  proper 
share. The expert divided the number of liens that the plain‐
tiffs had won by the number of liens won by all eligible bid‐
ders,  thus  excluding  the  liens  won  by  the  defendants  (in‐
cluding  the  defendants  who  had  settled  before  trial).  This 
procedure yielded what the expert termed the “bid win per‐
centage,” an estimate of how well the plaintiffs would have 
done if  the bidding had  been  completely honest—no  multi‐
ple bidders. He then multiplied the number of liens that each 
defendant had won by the bid win percentage. Since the bid 
win  percentage  was  the  percentage  of  liens  that  an  honest 
bidder  could  expect  to  win,  any  lower  percentage,  such  as 
the  percentage  the  plaintiffs  won,  presumably  reflected  the 
unfair competition of the multiple bidders. 
Nos. 12‐3235, et al.                                                    9 


    Each  defendant  argues  that  in  computing  the  bid  win 
percentage the expert should have excluded the  defendants 
one  by  one  rather  than  as  a  group.  For  example,  the  expert 
calculated the bid win for plaintiff BCS at the 2003 auction to 
have  been  12.45  percent.  Defendant  Gray  argues  that  it 
should have been 5.2 percent. (The lower the percentage, the 
lower BCS’s damages, because its damages are based on its 
failure  to  have  obtained  the  bid  win  percentage—the  per‐
centage it could expect to win in a non‐rigged auction of tax 
liens.) Gray arrives at that figure by dividing the number of 
liens won by BCS not by the number of liens won by all hon‐
est  bidders  but  by  the  number  won  by  all  bidders  minus 
Gray—a  group  that  includes  other  multiple  bidders.  That’s 
an  improper  procedure,  because  it  depresses  BCS’s  (and 
Phoenix’s) bid win percentages by bids won by dishonest as 
well as honest bidding methods. 
    The  plaintiffs’  state  law  claim  was  for  tortious  interfer‐
ence with a business opportunity, and the jury awarded pu‐
nitive  damages  for  the  tort.  The  defendants  argue  that  this 
was double counting, because the damages for the same ac‐
tivity  that  were  awarded  for  the  defendants’  violation  of 
RICO were treble the loss that the violation had inflicted on 
the  plaintiffs,  yet  the  same  acts  had  been  charged  as  viola‐
tions both of RICO and of state tort law. To this the plaintiffs 
respond  that  damages  are  trebled  under  RICO  not  as  pun‐
ishment  but  because  the  ordinary  methods  of  calculating 
compensatory  damages  undercompensate.  And  so  the  Su‐
preme Court has held. PacifiCare Health Systems, Inc. v. Book, 
538 U.S. 401, 405–06 (2003); Cook County v. United States ex rel. 
Chandler,  538  U.S.  119,  129–31  (2003);  Shearson/American  Ex‐
press,  Inc.  v.  McMahon,  482  U.S.  220,  240–41  (1987);  see  also 
Liquid  Air  Corp.  v.  Rogers,  834  F.2d  1297,  1310  n.  8  (7th  Cir. 
10                                              Nos. 12‐3235, et al. 


1987).  The  holding  can  be  questioned.  It’s  true  that  under‐
compensation  is  one  of  the  reasons  for  awarding  punitive 
damages,  Mathias  v.  Accor  Economy  Lodging,  Inc.,  347  F.3d 
672,  676–77  (7th  Cir.  2003),  though  the  main  reason  is  pun‐
ishment (deterrence). But even if the methods used to calcu‐
late  compensatory  damages  systematically  undercompen‐
sate  plaintiffs,  it  can’t  be  right  that  in  RICO  cases  those 
methods always yield exactly one third of the damages actu‐
ally  sustained  by  a  plaintiff,  in  which  event  trebling  would 
indeed be necessary to provide him with full compensation. 
But of course we’re bound by the Supreme Court’s interpre‐
tation of RICO’s treble‐damages remedy as being compensa‐
tory  rather  than  punitive,  and  this  defeats  the  defendants’ 
argument. 
    Sass  makes  a  somewhat  related  argument,  that  the  dis‐
trict judge violated the “one‐satisfaction” rule by not allow‐
ing  Sass  to  set  off  against  its  damages  liability  the  full 
amount  that  the  plaintiffs  received  in  settlement  of  claims 
against other participants in the tax‐lien fraud. The judge did 
allow  a setoff, but only after deducting  his  estimate  of  how 
much of the total amount of the settlements was in respect of 
liability  to  pay  punitive  damages,  pursuant  to  the  rule  that 
money paid in settlement of punitive damages claims is not 
subject to setoff.  Bosco v. Serhant, 836 F.2d  271,  281 (7th Cir. 
1987); Ratner v. Sioux Natural Gas Corp., 719 F.2d 801, 804 (5th 
Cir.  1983).  The  one‐satisfaction  rule  is  intended  to  prevent 
compensation in excess of the plaintiff’s loss; punitive dam‐
ages, to the extent not intended to remedy undercompensa‐
tion, are deliberately excess compensation. 
   The  district  judge  set  off  more  than  half  the  settlement 
payments  against  the  damages  awarded  at  trial.  The  jury 
had  awarded  the  plaintiffs  both  untrebled  compensatory 
Nos. 12‐3235, et al.                                                 11 


damages  and  punitive  damages,  the  latter  limited  to  the 
state  law  claim  for  tortious  interference  with  the  plaintiffs’ 
chances  for  buying  tax  liens  at  the  auctions.  Of  the  total 
damages  awarded  by  the  jury  46  percent  represented  puni‐
tive  damages,  the  other  54  percent  compensatory  damages, 
and it was the latter percentage that the judge used to decide 
what  percentage  of  the  settlement  moneys  received  by  the 
plaintiffs  should  be  set  off  against  the  judgment.  The  de‐
fendants point out that the 46 percent allocation to punitive 
damages  dropped  to  9.6  percent  when,  after  the  jury  deliv‐
ered its verdict, the judge trebled the compensatory damages 
that the jury had awarded for the RICO violations and add‐
ed attorneys’ fees and costs (without these additions the pu‐
nitive damages would have dropped from 46 to 22.1 percent 
of the total settlement moneys). And remember that the en‐
tire  trebled  damages  are  deemed  compensatory.  The  settle‐
ments do not distinguish between punitive and compensato‐
ry damages. But since the settling parties must have foreseen 
that  damages  awarded  by  the  jury  for  the  RICO  violations 
would be trebled and that the plaintiffs would be entitled to 
an award of attorneys’ fees and costs, a more realistic guess 
was  that  a  shade  more  than  90  percent  of  the  settlement 
amount was the settling parties’ estimate of a likely award of 
compensatory damages if the case went to trial. 
    That  is  not  a  bad  argument,  but  it  is  vitiated  by  the  de‐
fendants’  refusal  to  acknowledge  the  implication  that  9.6 
percent  of  the  amount  of  the  settlement  should  not  be  sub‐
tracted from the judgment. They insist that because the set‐
tlement  agreements  do  not  mention  punitive  damages  the 
entire  amount  of  the  settlements  must  be  compensatory. 
That’s  wrong.  The  parties  negotiating  the  settlements  were 
sophisticated  and  must  have  been  aware  that  an  award  of 
12                                               Nos. 12‐3235, et al. 


punitive  damages  for  fraud  would  be  likely  if  there  were  a 
trial. That awareness would influence the amount of the set‐
tlement. 
   An appellant cannot prevail by making an unreasonable 
argument while forfeiting the only reasonable  one he could 
have made. 
    Last the defendants complain about the amount of attor‐
neys’  fees  and  expenses  that  the  district  judge  awarded  the 
plaintiffs.  They  argue  that  the  award  includes  fees  that  the 
plaintiffs’  lawyers  expended  in  investigating  other  actually 
or  possibly  ineligible  bidders  at  the  tax‐lien  auctions  in 
which  the  plaintiffs  participated.  Yet  these  investigations 
were  essential.  Without  them  the  plaintiffs  would  not  have 
known whether the harm they suffered was attributable on‐
ly to the defendants or to others as well, in which case they 
would not be entitled to as large a damages award from the 
defendants.  See Uniroyal  Goodrich  Tire  Co.  v.  Mutual  Trading 
Corp.,  63  F.3d  516,  526  (7th  Cir.  1995);  Baughman  v.  Wilson 
Freight  Forwarding  Co.,  583  F.2d  1208,  1215  (3d  Cir.  1978); 
Rode v. Dellarciprete, 892 F.2d 1177, 1185 (3d Cir. 1990). 
    The  defendants  further  argue  that  the  plaintiffs  should 
have  been  required  to  allocate  a  portion  of  their  attorneys’ 
fees to the settlements they made with other parties accused 
of ineligible bidding. That would be correct if the settlements 
had  reduced  the  injury  that  the  defendants’  ineligible  bid‐
ding  had  inflicted  on  the  plaintiffs,  for  then  the  fees  would 
have been allocable, in part anyway, to the present suit. But 
the  judge  found,  not  clearly  erroneously,  that  the  injuries 
were separate. 
  And  finally  we  reject  as  did  the  district  court  the  argu‐
ment that the fee award was excessive because it was almost 
Nos. 12‐3235, et al.                                                13 


twice  the  damages  awarded  the  plaintiffs  at  trial.  Plaintiffs 
cannot know in advance how much they’ll win at a trial, or 
how  elaborate  a  defense  the  defendants  will  mount,  and  so 
they  cannot  estimate  with  any  precision  either  the  cost  of 
winning  or  whether  they  will  win.  The  plaintiffs  asked  the 
jury  for  roughly  twice  the  compensatory  damages  that  the 
jury  awarded  them,  and  if  that  was  a  reasonable  albeit  un‐
successful request, the legal fees and costs that they incurred 
were not unreasonable. 
     How much the plaintiffs would have to spend on the liti‐
gation would depend in part on the stubbornness of the de‐
fense—and  it  turned  out  to  be  enormously  though  futilely 
stubborn. Attorney  fee  shifting,  as  under  RICO,  is  intended 
to  facilitate  suit  by  victims  of  unlawful  behavior,  see,  e.g., 
Agency  Holding  Corp.  v.  Malley‐Duff  &  Associates,  Inc.,  483 
U.S.  143,  151  (1987);  PrimeCo  Personal  Communications,  Lim‐
ited Partnership v. City of Mequon, 352 F.3d 1147, 1152 (7th Cir. 
2003),  and  awarding  legal  fees  reasonably  incurred  ex  ante 
even  if  excessive‐seeming  ex  post  (which  is  to  say  with  the 
wisdom  of  hindsight)  is  necessary  to  achieve  that  objective. 
See City of Riverside v. Rivera, 477 U.S. 561, 573–76, 578 (1986) 
(plurality  opinion);  FMC  Corp.  v.  Varonos,  892  F.2d  1308, 
1316–17  (7th  Cir.  1990).  The  defendants  were  hyperaggres‐
sive  adversaries.  They  drove  up  the  plaintiffs’  legal  costs 
without justification. 
                                                           AFFIRMED.